JUSTICE RICE
concurring in part and dissenting in part.
¶34 I concur with the Court’s holdings in Issue One and Issue Two, but respectfully dissent from the holding in Issue Three.
¶35 The Court properly cites to In re M.W. (1988), 234 Mont. 530, 764 P.2d 1279, as authority for the proposition that a noncustodial father can be found to have abandoned his child, but the Court fails to apply the full holding of that case. In M. W., the District Court terminated the parental rights of the noncustodial father under the identical statutory language that is at issue here, although the statute has since been recodified. The Court in M.W. noted that the required period of time for establishing abandonment under the statute, now recodified as § 41-3-102(l)(b), MCA (1999), was six months, and held that the noncustodial father’s minimal contacts with the child over a three-year period clearly satisfied the six-month requirement and constituted abandonment.
¶36 Here, the District Court, relying on the identical statutory provision, found that Todd had abandoned T.C. At the time of the hearing on November 15,2000, Todd had not seen T.C. for eight years. Understandably, T.C. was frightened at the prospect of living with Todd. In light of this evidence and the holding in M.W.,1 would find substantial evidence supported the District Court’s finding, and affirm the termination of Todd’s parental rights to T.C.